Citation Nr: 0311237	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-30 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio that denied service connection for MS.

In March 2000, the Board denied service connection for MS.  
In a February 2001 Order, pursuant to a joint motion from the 
parties, the United States Court of Appeals vacated the Board 
decision and remanded the matter for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA).  Thereafter, 
the Board remanded the case to the RO in a September 2001 
decision for consideration and application of the VCAA.

The Board notes that additional evidence has been received 
that is not the subject of a supplemental statement of the 
case.  However, the veteran, through her attorney, has waived 
additional consideration of that evidence by the RO.  
Therefore, the Board will proceed with adjudication of this 
claim.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  There is no competent medical evidence to show that MS 
had its onset in service, or within seven years following 
separation from service.



CONCLUSION OF LAW

MS was not incurred in or aggravated by service, nor may 
service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Through the October 2001 letter, the veteran was informed of 
the aforementioned provisions, including VA's duty to assist 
and Duty to notify, and the actions that VA would undertake 
to insure that those provisions had been met.  

Factual Background

Service medical records include an August 1963 enlistment 
examination that shows minimal right esotropia without 
diplopia.  Bilateral distant vision was 20/20.  In the Report 
of Medical History also dated in August 1963, it was 
indicated that glasses and eye exercises helped her vision.  
The veteran also gave a history of leg cramps with strain.  
In March 1964, will a nursing student, the veteran sustained 
a head injury after being struck by a patient.  This resulted 
in a 10-day hospitalization.  During a September 1964 
physical examination, it was noted that she suffered from a 
psychoneurotic personality disorder manifested by conversion 
reaction.  

A consultation report dated in October 1964 noted the 
veteran's medical history of an injury in March 1964.  It 
indicated that after she was discharged from the hospital in 
April 1964, she had frequent periods of blackout spells and 
severe headaches.  She rested during the summer with little 
or no symptoms.  At the beginning of the following school 
year, there was a reoccurrence of headaches and periodic 
blackout spells.  There was a tremor following these blackout 
spells which were not clonic movements and she also noticed 
some twitching.  She also noted a feeling of seeing things 
from a distance, associated with these spells, but all in all 
the spells were rather vaguely described and in no way really 
resembled a true seizure.  Neurologic examination revealed 
that the cranial nerves were intact.  Gait, station and 
coordination were normal.  Motor examination revealed a 
feigned weakness in the left extremities; however, she was 
strong in all muscle groups.  Sensory examination revealed a 
vague, unanatomic hypesthesia on the left side of the body 
including the left face, but not including the left upper 
extremity; it also included the left lower extremity.  The 
borders of this area of hypesthesia varied during the 
examination as much as 4 to 5 inches.  An 
electroencephalogram was conducted that was interpreted to be 
normal.  Her symptoms were considered to be a conversion 
reaction.  

A Report of the Board of Medical Survey, dated in November 
1964, included the veteran's history of being hit with full 
force in the forehead by a patient in March 1964 causing her 
to pass out later in the day.  She was sent to the hospital.  
An electroencephalogram revealed a paraoxysmal abnormality.  
In the autumn of 1964, she had approximately a six-week 
period of typical intermittent hyperventilation syndrome with 
rapid palpitations, paresthesias, and labored respirations.  
A later electroencephalogram in November 1964 was found to be 
normal and a consultant's opinion was that the veteran was 
suffering from conversion reaction.  Neurological tests were 
performed and the results were normal.  She related that she 
had been married in February 1964 (before her injury), and 
that sexual adjustment was good, except that she 
hyperventilated during intercourse.  Staff psychiatrists and 
neurologists reviewed her records and found no evidence of a 
conversion reaction, and that her complaints had resulted 
from her becoming ambivalent and losing motivation for 
commissioning in the Nurses' Corp.  

In September 1965, the veteran complained of headache, faint 
feelings, and possible hyperventilation.  She indicated that 
she arose suddenly from a chair and became weak, dizzy and 
uncoordinated.  After going to bed she became nervous and was 
aware of rapid deep breathing with subsequent paresthesias 
around the mouth and in the extremities.  The diagnosis was 
tension headache and transient postural hypotension with 
subsequent hyperventilation syndrome.  According to emergency 
room records, she had a similar episode in December 1965.  
She reported that she became weak, collapsed, and lost 
consciousness.  The impression was again hyperventilation 
syndrome.  

A September 1966 separation examination report noted distant 
visual acuity of 20/30 in the right eye and 20/20 in the left 
eye.  A report of medical history dated in September 1966 
indicated that on fatigue or increased blood pressure, the 
veteran underwent a period of tremors, dizziness, nausea, and 
semi awareness of her environment followed by a period of 
weakness.  A physician indicated on the report that the 
veteran had been struck by a patient at State Hospital that 
resulted in a concussion and hospitalization for 10 days.  
After returning to duty, she had dizzy spells, headaches, and 
tremors.  In September 1966, while three months pregnant, she 
was seen for an episode of dizziness and light-headedness 
with no real syncope.  Possible hyperventilation was 
described by an observing nurse.

The veteran was hospitalized at Grant Hospital in May 1968 
due to the birth of her baby.  Complaints of tingling and 
numbness in the left arm were noted.  A consultation report 
indicated that she had been seen before and had complaints of 
left arm numbness that she experienced off and on during her 
pregnancy.  There were negative neurological findings.  An 
EEG was the same as the one that had been done previously and 
there was no change in the central nervous system. 

A medical bill from R. W. Starkey, M.D., dated in May 1969 
indicated the veteran was seen for a consultation and 
underwent an electromyogram, nerve conduction studies, and x-
rays.

A private medical bill indicated the veteran underwent a 
brain scan and x-rays of the chest and skull in January and 
February 1975.

Inpatient records from Lee Memorial hospital dated in 
February 1975 indicated the veteran was hospitalized for 
evaluation of complaints of numbness from her waist down 
after scuba diving.  It was reported that six months prior, 
transient numbness developed in the left hand.  She described 
symptoms of shooting, sharp-like sensations up and down her 
neck that had been present for many years.  Neurological 
examination revealed sensory findings which were difficult to 
interpret and possibly functional.  Electrocardiogram and 
electroencephalogram results were normal.  Brain scans 
revealed no abnormality.  The diagnosis was demyelinating 
process.  Lipomatous-like mass adjacent to D-11.

A consultation report from Edward F. Steinmetz, M. D., dated 
in February 1975 noted complaints of numbness from the waist 
down.  The veteran reported a history of numbness from the 
thumb up to the left side of the neck after the birth of her 
second baby.  Since that time, she continued to have 
intermittent problems in the left hand.  She described fairly 
characteristic Lehrmitte's Sign.  She indicated she had two 
previous head injuries.  The first was at the age of 7 and 
the second was when she was 20 years old.  The impression was 
soft tissue lipomatous-like mass adjacent to the left D10, 11 
vertebral body; questionable seizure history by history; and 
head injuries by history.

A consultation report from Harry M. Lowell, M.D., dated in 
February 1975 included complaints that were consistent with 
previous reports.  The impression was that there was a 
functional problem.  He doubted the veteran had MS or a 
structural lesion.

A medical bill indicated that the veteran was seen for a 
neurological consultation in July 1975.

A discharge summary from Lee Memorial Hospital indicated the 
veteran was admitted in October 1976 for treatment of MS.

Private medical records from M.J. Somple, M.D., indicated the 
veteran had been evaluated in September 1987 for MS.  He had 
also seen her four years earlier for the same disorder.  She 
received follow-up care in April 1988.

June 1989 medical records included notes from Ohio State 
University Hospital that summarize the veteran's medical 
history as follows:  The veteran had extreme fatigue five 
months into her first pregnancy in 1967.  Weakness and 
numbness of the upper arm were noted four month into her 
second pregnancy in 1968.  It was diagnosed as a pinched 
nerve.  By the eighth month of her pregnancy, she could not 
walk.  In 1973, the veteran had difficulty walking during her 
third pregnancy.  It was noted that she had 24 hours of 
blindness after each pregnancy.  The veteran had problems 
with standing and walking in 1976.  She also complained of 
stiffness around the knees.

A report from Kottil W. Rammohan, M.D. dated in June 1989 
included a history of the veteran's MS.  There was no change 
in the reported history.

Results of an August 1989 cerebral MRI were compatible with a 
demyelating disorder.

A report from Dr. Rammohan dated in September 1989 noted 
continued treatment for MS.

A report from Robert J. Thompson, M.D., dated in June 1992 
indicated that the veteran was evaluated for MS.  A brief 
reference to her medical history indicated that symptoms 
dated back to the 1960's.

Records from Good Samaritan Medical Center indicated the 
veteran was hospitalized in February 1995 due to MS.

In a discharge summary from Bethesda Hospital that showed the 
veteran was hospitalized in February and March 1995 due to 
MS, it was noted that the disorder dated back to 1975.  A 
history of her illness was consistent with prior medical 
records.  The veteran received follow-up care for MS from Dr. 
Thompson in November 1995.

The veteran underwent a VA examination in August 1998 
performed by James M. Parker, M.D., a neurologist.  A 
narrative of her medical history was consistent with that 
which has been previously reported.  The impression was that 
the veteran had MS and the first well-defined attack was in 
1975 when the initial diagnosis was made.  The episode that 
happened in 1967 was opined to be characteristic of MS, but 
could not be documented as an attack, particularly in view of 
the mention of the record of an abnormal electromyogram.  The 
results of the electromyogram were not available for review.  
In an addendum, the physician opined that the episodes that 
occurred up to and including December 1965 were not 
manifestations of MS.  The first episode that could have been 
MS occurred in 1967, but the documentation did not allow a 
determination on that point because of the fact that, at that 
time, the question was raised about a nerve compression 
lesion.  A second addendum, dated in November 1998, indicated 
additional records were available that the physician had not 
previously reviewed.  Specifically, records from Grant 
Hospital were reviewed.  It was noted that the first clear-
cut exacerbation was in 1975.  Reference was made to an 
electromyogram that was not available for review.  A 
consultation report from Dr. Limebach indicated that there 
was no central nervous system disease.  The reports would 
tend to reinforce the notion that the numbness that was 
reported in 1967 was not a MS attack.  If the electromyogram 
records were located and reviewed, it would probably allow 
absolute confirmation.  In the absence of the records, the 
opinion was that the numbness experienced by the veteran was 
not a manifestation of MS.

A consultation report from Dr. Thompson dated in February 
1999 noted manifestations of MS and associated problems.  He 
indicated that her symptoms began when she was 23 years old. 

In February 2000, the veteran testified during a travel board 
hearing that she first experienced MS symptoms while on 
active duty.  In 1966 and 1967, during her first pregnancy, 
she experienced back pain, headaches, nausea, some blindness, 
and difficulty walking.  The symptoms stopped after her 
pregnancy and reappeared during her second pregnancy in 1968.  
She had right arm numbness diagnosed as a pinched nerve.  The 
symptoms again alleviated after the birth of her second baby.  
After the third pregnancy in 1972 and 1973 she was unable to 
walk during the second half of the pregnancy and was blind 
for about three weeks after the delivery of her baby.  The 
symptoms came back in 1975, which was when she was diagnosed 
with MS.  She initially had periods of exacerbations and 
remissions, but her disorder progressed to where she was 
chronic and no longer had drastic swings.

The veteran's medical file underwent an independent medical 
review in April 2003 by Craig N. Bash, M.D.  He reviewed the 
veteran's service medical records, post service medical 
records, other medical opinions, and medical literature.  He 
opined that during service, the veteran had waxing and waning 
numbness/tingling and visual acuities and that those findings 
were all consistent with the first signs and symptoms of MS.  
He referred to Merritts textbook of neurology 8th ed. 1989 
that listed initial signs and symptoms as visual 
disturbances, blurred vision, paresthesias including 
spontaneous feelings of numbness and tingling in the limbs, 
trunk, or face.  He cited to specific references in service 
medical records that reported visual acuity, numbness, 
weakness, hyperventilation, and headaches. Beginning in 1967, 
he cited medical records that referenced various diagnoses 
that were accepted and rejected, studies and tests, numbness 
and tingling in left upper extremity, visual acuity, and 
other symptomatology.  The opinions of Dr. Thompson, who only 
attributed symptoms to MS only as far back as 1975, and the 
VA examiner, who indicated symptoms in 1967 could not be 
documented as an attack, were addressed.  Reasons were 
provided as to why these opinions were considered invalid.  
Dr. Bash did not examine the veteran.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2002).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service incurrence will be presumed for multiple sclerosis, 
if manifested to a compensable degree within seven years of 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2002); 38 C.F.R. § 3.307, 
3.309. 

Private and VA physicians agreed that the veteran has a 
diagnosis of MS.  The opinions differed, however, as to 
whether the disorder was directly related to service or 
manifested to a compensable degree during the presumptive 
period of 7 years after separation from service.

The Board has reviewed the opinions and statements regarding 
the onset of the disorder that were provided over the years.  
Dr. Thompson indicated that the veteran had symptoms dating 
back to the 1960's.  In 1999, he indicated that her symptoms 
began when she was 23 years old.  These comments have little 
probative value because there is no indication of what 
evidence was relied upon when these conclusions were made.  
Moreover, the context in which the comments were made was not 
to establish the etiology or determine the onset of the 
illness.  There were presented merely as part of a brief 
history of the veteran's illness.

The more noteworthy opinions are those offered by a VA 
physician in 1998 and Dr. Bash, who evaluated the veteran in 
2003.  Both physicians evaluated the veteran's illness and 
reviewed her medical records for the express purpose of 
making a determination with regard to the onset of the 
illness and any possible relationship with service.  Despite 
reviewing of the same records, the physicians offered 
opposite opinions.

When faced with conflicting diagnoses the Board must compare 
and weigh the probative value of the two opposing medical 
opinions.  If they are found to be in equipoise, then the 
benefit of the doubt is applied in the veteran's favor.  
Based on the evidence of record, we do not find the 
conflicting opinions to be in equipoise. 

Initially, the Board questions the credibility of Dr. Bash.  
Reference is made to the Internet website of the American 
Medical Association (AMA), www.ama-assn.org. which "provides 
information on virtually every licensed physician in the 
United States and its possessions".  A search of that 
website, produced an AMA Physician Sheet on Craig Bash, M.D 
(copy attached).  The information on that sheet was provided 
by Dr. Bash.  Dr. Bash lists Neuroradiology as "Primary 
Practice - Specialty Self Designated by Physician".  In a 
disclaimer associated with the website, the AMA states, 

Self-Designated practice 
specialties/Areas of Practice (SDPS) 
listed on the AMA physician Masterfile 
have historically related to the record-
keeping needs of the American Medical 
Association and do not imply 
"recognition" or "endorsement" of any 
field of medical practice by the 
Association.  The fact that a physician 
chooses to designate a given 
specialty/area of practice on our records 
does not necessarily mean that the 
physician has been trained or has special 
competence to practice the SDPS.  
(emphasis added)

A review of decision rendered by the Board of Veterans' 
Appeals in 2002 revealed that Dr. Bash rendered opinions in 
25 cases, including cases involving gastrointestinal 
disorders, orthopedic disability, cardiovascular disorders, 
pulmonary disorders, exposure to ionizing radiation, and 
exposure to herbicides, to name a few.  The table provided 
below lists the individual cases and where they may be found 
in the public record.  


DECISION 
CITATION 
NUMBER
RECORD 
NUMBER
DISABILITY FOR WHICH OPINION RENDERED 
BY CRAIG N. BASH, M.D. IN 2002.
1
BVA 02-00721
2984/39454
Shoulder, elbow, hand 
(orthopedic)
2
BVA 02-01398
4348/39454
Peptic ulcer disease caused 
death 
3
BVA 02-01584
4724/39454
Thyroid disease caused by 
herbicide (TCDD) exposure 
4
BVA 02-01884
5328/39454
Myocardial infarction due to 
renal disease, first manifested 
as peripheral edema in service.
5
BVA 02-01999
5558/39454
Gastrointestinal disorder
6
BVA 02-02502
6560/39454
Cervical spine injury
7
BVA 02-03188
7940/39454
Low back and right leg
8
BVA 02-04350
10280/3945
4
Chronic obstructive pulmonary 
disease 
9
BVA 02-04446
10472/3945
4
Low back disorder
1
0
BVA 02-04863
11308/3945
4
cardiovascular disease
1
1
BVA 02-04946
11480/3945
4
Gouty arthritis and back 
disorder contributed to 
cardiovascular disease causing 
death
1
2
BVA 02-04963
11514/3945
4
Amputation of toes and foot 
disorder caused death by heart 
disease
1
3
BVA 02-05175
11938/3945
4
Lyme disease due to insect bite
1
4
BVA 02-05332
12254/3945
4
Deep Venous Thrombosis caused 
pseudomonas causing death
1
5
BVA 02-05560
12720/3945
4
Low back disorder
1
6
BVA 02-07192
16006/3945
4
Medication for reflux disease 
caused esophageal cancer
1
7
BVA 02-09584
20796/3945
4
Abdominal aortic aneurysm and 
related disabilities due to VA 
exam and treatment
1
8
BVA 02-09591
20810/3945
4
Multiple system disease due to 
ionizing radiation exposure
1
9
BVA 02-11086
23820/3945
4
Primary sclerosing cholangitis
2
0
BVA 02-13145
27958/3945
4
Cervical spine
2
1
BVA 02-11489
24626/3945
4
Left hip due to Left heel
2
2
BVA 02-14400
30474/3945
4
Degenerative joint disease 
2
3
BVA 02-15479
32656/3945
4
Meniere's disease
2
4
BVA 02-15595
32892/3945
4
Parietal-occipital AVM bleed 
with stoke
2
5
 BVA 02-
17048
35826/3945
4
knees

It should also be noted that in 2001, Dr. Bash, a 
neuroradiologist, offered well over 20 opinions in a variety 
of medical fields in various medical cases before the Board.  
However, the fact remains that Dr. Bash is, by training, a 
neuroradiologist.  There is no proof that he has received 
training in many of the areas in which he has, in the past, 
provided a medical opinion.  More specifically, there is no 
indication in the record that Dr. Bash, possesses any 
specialized knowledge regarding multiple sclerosis, as would 
be necessary to render an opinion in this case.  Furthermore, 
there is no indication that Dr. Bash personally examined the 
veteran.  The references to medical textbooks address only 
the general symptoms, and not those specific to the veteran's 
case.  

However, in 1998, this case was remanded to the RO in order 
that the case be referred to a VA neurologist, preferably a 
physician with a specialization in MS.  In this case, the 
veteran was examined by James M. Parker, M.D., in August 
1998.  A review of the AMA Physician Sheet on Dr. Parker 
indicates training in neurology, the area of medicine most 
directly involved with multiple sclerosis (copy attached).  
Therefore, after assessing the medical credentials of Dr. 
Bash, a radiologist, and Dr. Parker, a neurologist, the Board 
is inclined to place a greater weight on the opinion of Dr. 
Parker.  In the present case, the Board finds that the 
requirements of Thurber v. Brown  5 Vet App. 119 (1993) are 
inapplicable to this case, inasmuch as the appellant and her 
attorney retained Dr. Bash and thus are aware of his medical 
credentials.  Furthermore, the AMA information on Dr. Parker 
is provided only to reaffirm that the VA properly ordered an 
examination by a qualified neurologist.  Finally, this 
information, including that provided in the table, does not 
provide additional evidence in this case, but addresses the 
credibility of the physicians offering their opinion on the 
evidence; therefore, the holding in Thurber is does not 
apply.   




 
Copyright 1995-2003 American Medical Association. All rights reserved. 
 






Based on the foregoing, the weight of the evidence is against 
the veteran's claim of service connection for MS.

As the facts presented do not present an approximate balance 
between positive and negative evidence, the benefits-of-the 
doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 491 (1990).   


ORDER

Service connection for MS is denied.



	                        
____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

